Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant’s petition to revive application no. 15/333114 for the purpose of copendency has been granted. Therefore, Claims 20-35 of the instant application are entitled to benefit of application no. 15/333114 and the filing date of 10/24/2016.
With respect to application no. 13/888991, the disclosure differs only in a ‘price-monitoring server’ versus an ‘availability-monitoring server’. Since the disclosure of Application No. 13/888991 contains support for all the functions of the claims of the instant application, Claims 20-35 of the instant application are entitled to benefit of application 13/888991 and the filing date of 05/07/2013 (Provisional 61/643850 filed 05/07/2012).
With respect to application no. 13/918665, the disclosure fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 20-35 are not entitled to benefit of the prior application 13/918665. Nevertheless, as explained above, applicant has already established priority to an earlier filing date due to benefit to application no. 13/888991. 

Status of the Claims
Claims 20-35 are pending. Claims 11-19 have been cancelled. Claims 20-35 are new.

Response to Arguments
Applicant’s arguments, filed 02/26/2021 with respect to Priority have been considered and are considered persuasive. Applicant has established priority to application 15/333114.
With respect to the 112a rejection and the objections in the office action mailed 10/01/2020, Applicant has cancelled claims 11-19 and submitted new claims, rendering the rejection/objection moot.
Applicant’s arguments, filed 02/26/2021 with respect to the 101 rejection have been considered but are not persuasive. 
Applicant argues, on pages 8-9, that the claims are not directed to a judicial exception because the claims are framed in the context of computer systems and recite technical steps that are not capable of mental or human performance and can only be performed by special purpose travel computer systems used by airlines travel agents and passengers rather than general purpose desktop PCs or servers. Applicant further argues that given the requirement of scale at which travel computing systems operate involving millions of PNRs and the requirement for real-time response, the results contemplated by the claims cannot be achieved by human or mental performance.
Examiner respectfully disagrees. The claim limitations as drafted, under broadest reasonable interpretation, describe a certain method of organizing human activity and mental processes. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such performing a post purchase price check on a ticket and refunding and rebooking an alternative ticket based on the price check. Additionally, the limitations are analogous to mental processes (observation, evaluation, judgement, and opinion) such as identifying ticket attributes and determining when to perform price checks. The additional elements are recited at a high-level of generality and they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, by applicant’s own admission, the computer systems are used by airlines and travel agents and so these are considered to be computers or computer systems to implement the business method of flight booking.

Examiner respectfully disagrees. The claims allegedly provide an improvement to provide a cheaper ticket for rebooking, however this is considered an improvement to the business process of ticket booking and not an improvement to the functioning of a computer or to any technology or technical field. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Therefore, the judicial exception is not integrated into a practical application.
Examiner has updated the 101 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation of “The method of claim 28, the storage media further comprising instructions operable when executed to cause the system to...”. However, claim 28 does not recite storage media.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 20-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 20 is directed to a system with multiple components, and therefore is a machine.
Claims 28 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claim 20 is directed to a system of components to receive requests to perform post purchase availability monitoring for tickets, checking tickets based on a purchased ticket, and refunding and rebooking an alternative ticket.
Claim 28 recites a series of steps to receive requests to perform post purchase availability monitoring for tickets, checking tickets based on a purchased ticket, and refunding and rebooking an alternative ticket.
The limitation of Claim 20 recites:
... system comprising: 
...; and 
... to cause the system to: 
receive a request to perform post-purchase availability monitoring for one or more flight tickets corresponding to a flight Passenger Name Record by monitoring a CRS queue, the request having been placed in the CRS queue by ...; 
receive the flight Passenger Name Record from the CRS queue; 
extract and store ... ticket data from the flight Passenger Name Record for each of the one or more flight tickets, the ticket data comprising airline data, origination location data, destination location data, departure date data, arrival date data, and a price; 
identify from the ticket data a macro ticket-fingerprint comprising a subset of attributes of the ticket data comprising airline, arrival date, departure date, traveler, origin, and destination, but not passenger contact, demographic details, or special requests, and store, in ..., a monitor record comprising the macro ticket-fingerprint; 
determine one or more times to price-check the monitor record; 
at the one or more times, repeat the extract step to extract current ticket data associated with the monitor record, then price-check the current ticket data by transmitting to a ... a request for current pricing data for the current ticket data, then comparing the price of one or more of the one or more tickets of the current ticket data toATTORNEY DOCKETPATENT APPLICATION 088813.02683 of 10 a price of one or more currently available alternative tickets with at least the same origination location data, destination location data, and arrival date data; and 
transmit rebook instructions to ..., the rebook instructions comprising instructions to request a refund for one or more of the one or more tickets and to purchase one or more of the currently available alternative tickets based on the price- check.  

The limitations of Claim 28 recites:
A ... method ..., the method comprising: 
receiving a request to perform post-purchase availability monitoring for one or more flight tickets corresponding to a flight Passenger Name Record by monitoring a CRS queue, the request having been placed in the CRS queue by ...; ATTORNEY DOCKETPATENT APPLICATION 088813.0268 5 of 10 
receiving the flight Passenger Name Record from the CRS queue; 
extracting and storing ... ticket data from the flight Passenger Name Record for each of the one or more flight tickets, the ticket data comprising airline data, origination location data, destination location data, departure date data, arrival date data, and a price; 
identifying from the ticket data a macro ticket-fingerprint comprising a subset of attributes of the ticket data comprising airline, arrival date, departure date, traveler, origin, and destination, but not passenger contact, demographic details, or special requests, and store, ..., a monitor record comprising the macro ticket- fingerprint; 
determining one or more times to price-check the monitor record; 
at the one or more times, repeating the extracting step to extract current ticket data associated with the monitor record, then price-checking the current ticket data by transmitting to a ... a request for current pricing data for the current ticket data, then comparing the price of one or more of the one or more tickets of the current ticket data to a price of one or more currently available alternative tickets with at least the same origination location data, destination location data, and arrival date data; and 
transmitting rebook instructions to the ..., the rebook instructions comprising instructions to request a refund for one or more of the one or more tickets and to purchase one or more of the currently available alternative tickets based on the price-check.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such performing a post purchase price check on a ticket and refunding and rebooking an alternative ticket based on the price check. Additionally, the limitations are analogous to Mental processes (observation, evaluation, judgement, and opinion) such as identifying ticket attributes and determining when to perform price checks. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Availability monitoring-server computer system (claim 21 and 28)
Network (claim 21 and 28)
Computerized reservation system (CRS) server (claim 21 and 28)
Travel agent device (claim 21 and 28)
Processor (claim 21)
Nontransitory storage media (claim 21)
Computer memory  (claim 21 and 28)
Database tables (claim 21 and 28)
Availability-monitor database (claim 21 and 28)
CRS server computer (claim 21 and 28)
Computer (claim 28)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the receiving/transmitting of instructions/requests between devices is considered extra solution activity (See MPEP 2106.05(g) Insignificant Extra-Solution Activity) because it is receiving/transmitting data over a network. Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the receiving/transmitting of 

Dependent Claims
Step 2A Prong One
Dependent claims 21-27, 29-35 further recite the same abstract ideas recited in Claims 20 and 28, respectively. They further limit the series of steps/system to receive requests to perform post purchase availability monitoring for tickets, checking tickets based on a purchased ticket, and refunding and rebooking an alternative ticket.
The following limitations further discuss receiving the request:
Claim 21: The ... system of Claim 20, ... further  ... cause the system to receive the request ....  
Claim 29: The method of Claim 28, ... further ... cause the system to receive the request ....  
Claim 22: The ... system of Claim 20, ... further ... to cause the system to: 
receive the request responsive to querying ... comprising at least one ... (queue), each ... (queue) comprising ...of one or more flight Passenger Name Records; and 
query the ... comprises requesting the ... to transmit a request to perform post-purchase availability monitoring for a priority flight Passenger Name Record in one of the ... (queues).  
Claim 30: The method of Claim 28, further comprising: 
receiving the request responsive to querying ... comprising at least one ... (queue), each ... (queue) comprising ... of one or more flight Passenger Name Records; and    
querying the ... comprises requesting the ... to transmit a request to perform post-purchase availability monitoring for a priority flight Passenger Name Record in one of the ... (queues).  
The following limitations discuss storing ticket data and price checking ticket data:
Claim 23: The ... system of Claim 20, wherein: 
storing the ticket data ... comprises creating one or more additional monitor records for each of the one or more tickets, each of the additional monitor records corresponding to a single ticket and one or more flight segments; and 
price-checking the ticket data at the one or more times further comprises determining a schedule of one or more times to price-check the ticket data and price-checking each of the additional monitor records at the scheduled times, a first of the one or more times being immediately after the request has been received.  
Claim 31: The method of Claim 28, further comprising: 
storing the ticket data ... by creating additional monitor records for each of the one or more tickets, wherein each of the additional monitor records corresponds to a single ticket and one or more flight segments; and 
price-checking the ticket data at the one or more times by determining a schedule of one or more times to price-check the ticket data and price-checking each of the additional monitor records at the scheduled times, a first of the one or more times being immediately after the request has been received.  
The following limitations discuss price checking:

Claim 24: The ... system of Claim 20, the price-check further comprising accounting for the presence of a ticket-change fee or a ticket-cancel fee associated with at least one of the airline data or the Fare Basis Code of each of the one or more tickets and each of the one or more currently available alternative tickets.  
Claim 32: The method of Claim 28, the price-checking further comprising accounting for the presence of a ticket-change fee or a ticket-cancel fee associated with at least one of the airline data or the Fare Basis Code of each of the one or more tickets and each of the one or more currently available alternative tickets.  
The following limitations discuss itinerary data and price checking:
Claim 25: The ... system of Claim 20, the itinerary data comprising seat information for each of the one or more passengers; and the price-check comprising, when comparing two tickets with the same price, selecting a ticket with superior seat information based on a policy preference of one of a traveler or an employer.  
Claim 33: The method of Claim 28, the itinerary data comprising seat information for each of the one or more passengers; and the price-checking further comprising, when comparing two tickets with the same price, selecting a ticket with superior seat information based on a policy preference of one of a traveler or an employer.  
The following limitations discuss policy change and allocating a ticket:
Claim 26: The ... system of Claim 20, ... further operable when executing the instructions to, based on at least one of a policy change of the traveler or the employer, or a discovery of a ticket with superior seat information based on the policy preference, automatically conditionally allocate a ticket with superior seat information to the traveler.  
Claim 34: The method of Claim 28, further comprising, based on at least one of a policy change of the traveler or the employer, or a discovery of a ticket with superior seat information based on the policy preference, automatically conditionally allocating a ticket with superior seat information to the traveler.  
The following limitations discuss identifying ticket data:
Claim 27: The ...system of Claim 20, ... further ... cause the system to identify from the ticket data a macro ticket-fingerprint comprising a subset of attributes of the ticket data comprising airline, arrival date, departure date, traveler, origin, and destination, but not flight number, arrival time, and departure time, and store, ..., the monitor record comprising the macro ticket-fingerprint. 
Claim 35: The method of Claim 28, further comprising identifying from the ticket data a macro ticket-fingerprint comprising a subset of attributes of the ticket data comprising airline,ATTORNEY DOCKETPATENT APPLICATION 088813.0268 7 of 10arrival date, departure date, traveler, origin, and destination, but not flight number, arrival time, and departure time, and store, ..., the monitor record comprising the macro ticket-fingerprint.
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such performing a post purchase price check on a ticket and refunding and rebooking an alternative ticket based on the price check. Additionally, the limitations are analogous to Mental processes (observation, evaluation, judgement, and opinion) such as identifying ticket attributes and determining when to perform price checks. The recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two

Availability monitoring server system (claim 21-27)
Storage media (claims 21-22, 27)
Travel agent device (claims 21 and 29)
Employer device (claims 21 and 29)
Traveler device (claims 21 and 29)
CRS server (claim 22 and 30)
Computer reservation server queue (claim 22 and 30)
Database (claim 22 and 30)
Memory (claim 23 and 31)
Processor (claim 26)
Database tables (claims 27 and 35)
Availability-monitor database (claims 27 and 35)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628